Citation Nr: 1445753	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  06-31 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an effective date earlier than February 4, 2005, for the award of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than February 4, 2005, for the award of service connection for bilateral hearing loss.

3.  Entitlement to an effective date earlier than February 4, 2005, for the award of service connection for tinnitus.

4.  Entitlement to an effective date earlier than February 4, 2005, for the award of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).
 
5.  Entitlement to an effective date earlier than February 4, 2005, for the award of Dependents' Education Assistance (DEA) benefits.



REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from June 1943 to December 1945.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

This appeal was processed using the "Virtual VA" and Veterans Benefits Management System (VBMS) paperless claims processing systems.  The Board has reviewed the Veteran's file on the "Virtual VA" and VBMS paperless claims processing systems to ensure a total review of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's claim for service connection for PTSD, bilateral hearing loss, and tinnitus has been pending since July 6, 2004.

2.  As of July 6, 2004, the Veteran met the percentage requirements for TDIU. 

3.  As the Veteran has been entitled to a TDIU since July 6, 2004, an earlier effective date for the award of eligibility for DEA benefits is warranted from that date.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of July 6, 2004, but no earlier, for the grant of service connection for PTSD, have been met.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.400 (2013).
 
2.  The criteria for an effective date of July 6, 2004, but no earlier, for the grant of service connection for bilateral hearing loss, have been met.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.400 (2013).
 
3.  The criteria for an effective date of July 6, 2004, but no earlier, for the grant of service connection for tinnitus, have been met.  38 U.S.C.A. §§ 5110(a) (West 2002); 38 C.F.R. § 3.400 (2013).

4.  The criteria for an effective date of July 6, 2004, but no earlier, for the award of a TDIU rating have been met.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.400, 4.16 (2013).

5.  The criteria for an effective date of July 6, 2004, but no earlier, for the award of DEA have been met.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.400, 3.807, 21.3020 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, the effective date of an award will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.  TDIU is considered a claim for increased evaluation, and for such claims, an effective date of the earliest date on which factual entitlement to the benefit sought is shown is allowable, if the claim is received within one year from factual entitlement.  38 C.F.R. § 3.400(o)(2) ; Hurd v. West, 13 Vet. App. 449 (2000).

Pursuant to 38 U.S.C.A. § 5110(a) , the effective date of an award based on an original claim for benefits shall not be earlier than the date of receipt of application therefrom.  In addition, 38 U.S.C.A. § 5101(a) provides in relevant part: A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual.  Both of the statutes clearly establish that an application must be filed.  Pertinent law and regulation also provide that the effective date of an award of disability compensation shall be the day following separation from service or the date entitlement arose if the claim is received within one year of separation, otherwise the date of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b) ; 38 C.F.R. § 3.400(b)(2).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a veteran or his representative may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

A "claim" is defined in the VA regulations as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  An informal claim is "[a]ny communication or action indicating an intent to apply for one or more benefits."  It must "identify the benefit sought."  38 C.F.R. § 3.155(a).  VA must look to all communications from a claimant that may be interpreted as applications or claims, both formal and informal, for benefits and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

In this case, the record includes a February 4, 2005 Vet Center intake evaluation which states that the Veteran filed a claim for service connection for PTSD, hearing loss, and tinnitus in July 2004.  The report indicates that processing of the Veteran's claims began in August 2004 before being sent to the San Diego RO and transferred to the Oakland RO without further action.

On February 7, 2005, Vet Center social worker "H.B." submitted an adjudication request to the Oakland RO.  The request indicates that the Veteran's service connection claims were filed on July 6, 2004, over 180 days old, and that no action had been taken on the claims.
 
The record includes a Form 21-4138 (Statement of the Claim) dated July 6, 2004, which includes an informal claim for service connection for bilateral hearing loss and tinnitus.  The date stamp is February 23, 2005.

Vet Center records include a June 2005 progress note which communicates the Veteran's frustration with the handling of his claims and his feeling that VA was "just waiting for him to die."

In June 2005, H.B. sent a second request to the RO for adjudication of the Veteran's service connection claims.

By rating decision dated in January 2006, the Veteran was granted service connection for PTSD, rated 50 percent disabling, effective from February 23, 2005, which the RO identified as the date of receipt of his claim for service connection.  

The RO also granted service connection for bilateral hearing loss, rated as zero percent disabling and for tinnitus, rated as 10 percent disabling, each effective from February 23, 2005.  The RO also awarded entitlement to TDIU and DEA, each effective from February 23, 2005.  The RO explained that the award of TDIU was based on the Veteran's service-connected PTSD and varicose veins, each rated 50 percent disabling.

In an April 2005 notice of disagreement, the Veteran asserted that he filed his initial service connection claim on July 6, 2004.  He stated that on February 4, 2005, he was informed that his claims were "worked on" in August 2004 before being sent to the San Diego RO and transferred to the Oakland RO.  No further action was taken on his claims until he spoke to his County Veterans Service Officer (CVSO).

In a December 2007 Supplemental Statement of the Case (SSOC), the RO awarded an earlier effective date of February 4, 2005, for the grants of service connection for PTSD, bilateral hearing loss, and tinnitus and for the award of TDIU and DEA based on the February 4, 2005 intake evaluation which they deemed constituted an informal claim for hearing loss, tinnitus, and PTSD pursuant to 38 C.F.R. § 3.155.  The SSOC states that the evaluation indicated "an intent to file for service connection and was communicated to a Vet Center counselor, who is considered a VA employee."  However, as previously discussed, a closer analysis of the February 2005 intake evaluation, completed by Vet Center social worker H.B., evidences that the Veteran filed his claim in July 2004.

While the Veteran has not produced a copy of his July 6, 2004 claim for service connection for PTSD, bilateral hearing loss, and tinnitus with a corresponding date-stamp, considering the VA social worker's requests to the RO to adjudicate the Veteran's claims and the fact that by February 2005 the claims were over 180 days old, it is plausible that the Veteran did, in fact, file his initial claims for service connection on or about July 6, 2004.

Accordingly, given the facts noted above and resolving all reasonable doubt in the Veteran's favor, the case has remained open since the filing of the Veteran's initial requests for service connection, received on or about July 6, 2004, and the effective dates for the grant of service connection for PTSD, bilateral hearing loss, and tinnitus should be the date when the original claim was received.  Therefore, an effective date for the grants of service connection and the corresponding disability evaluation assigned for each claimed disability of July 6, 2004, is warranted.

With regard to the claim for an effective date earlier than February 4, 2005, for the award of TDIU and DEA, in light of the Board's grant of an effective date of July 6, 2004, for the grant of entitlement to service connection for the Veteran's PTSD, bilateral hearing loss, and tinnitus, the Board finds that the award of TDIU and DEA is also warranted, effective from July 6, 2004.  As addressed by the RO in the December 2007 SSOC, as entitlement to TDIU and eligibility for DEA were contingent upon the grant of service connection for PTSD, an effective date of July 6, 2004, and no earlier, is also warranted for the award of TDIU and DEA benefits.

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

In this case, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

ORDER

An effective date of July 6, 2004, but not earlier, for the grant of service connection for PTSD and the assignment of a 50 percent disability evaluation is granted, subject to the laws and regulations controlling the award of monetary benefits.

An effective date of July 6, 2004, but not earlier, for the grant of service connection for bilateral hearing loss and the assignment of a zero percent disability evaluation, is granted, subject to the laws and regulations controlling the award of monetary benefits.

An effective date of July 6, 2004, but not earlier, for the grant of service connection for tinnitus and the assignment of a 10 percent disability evaluation is granted, subject to the laws and regulations controlling the award of monetary benefits.

An effective date of July 6, 2004, but not earlier, for the award of a total disability rating based on individual unemployability due to service-connected disabilities is granted, subject to the laws and regulations controlling the award of monetary benefits.
An effective date of July 6, 2004, but not earlier, for the award of DEA benefits is granted, subject to the laws and regulations controlling the award of monetary benefits.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


